Wiltrout, J.
A motion was filed by appellant to strike from the files and docket of the estate of Alfred Sisk, deceased, a claim previously filed by appellees. This motion was overruled, and appellant would challenge this ruling. The motion is not set forth in the briefs.
Appellant treats this appeal as one from a final judgment. “To be appealable as a final judgment an order or judgment must be one which finally determines the rights of the parties in the suit, or in some distinct and definite branch of it, and which leaves no further question or direction for future determination by the court.” Greathouse v. McKinney (1942), 220 Ind. 462, 44 N. E. 2d 344; Home Electric Light & Power Co. v. Globe Tissue Paper Co. (1896), 145 Ind. 174, 44 N. E. 191; Zumpfe v. Piccadilly Realty Co. (1938), 214 Ind. 282, 13 N. E. 2d 715, 15 N. E. 2d 362; Gross Income Tax Div. v. National Bank (1948), 226 Ind. 293, 79 N. E. 2d 651; Blakeman v. Quinn (1950), 121 Ind. App. 72, 95 N. E. 2d 638.
The ruling in this case does not meet the test of a final judgment. We have determined not to pass upon this issue.
Appeal dismissed.
Note. — Reported in 101 N. E. 2d 433.